Citation Nr: 0114291	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-22 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disability of both 
knees claimed as chondromalacia patellae as secondary to the 
veteran's service-connected left ankle fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from  October 1975 to 
October 1979 and from November 1980 to July 1988.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, dated in October 1998.  The case was forwarded to 
the Board of Veterans' Appeals (Board) for appellate review.

The issue of entitlement to an increased rating for status 
post left ankle fusion is no longer in appellate status.  The 
RO granted a 20 percent disability rating for the left ankle 
in a rating decision dated in August 2000.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that where a veteran 
has filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  However, in a subsequent 
communication the veteran noted that he only wished to pursue 
the claim of service connection for both knees.  See 
38 C.F.R. § 20.204 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Bilateral chondromalacia patellae did not have its 
inception on service nor is it shown by competent evidence to 
have any connection to the service-connected disability of 
the left ankle. 


CONCLUSION OF LAW

Disability of both knees claimed as chondromalacia patellae 
was not incurred in or aggravated by active service, not is 
such disability proximately due to or the result of a 
service-connected disability.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by letter 
dated in June 1998, the RO apprised the veteran and his then-
current representative of the basic requirements for direct 
service connection and secondary service connection and the 
types of evidence needed to substantiate the claim.  The RO 
further provided notice of the requirements for the veteran's 
claim in the October 1998 and June 1999 rating decisions and 
the October 1999 statement of the case and the August 2000 
supplemental statement of the case.  In January 2000, the 
veteran submitted private medical records in support of his 
claim.  He had not identified any other private or VA medical 
records to support his claim that VA should assist in 
obtaining.

The RO has also provided the veteran with medical 
examinations in an effort to assist the veteran in accordance 
with VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A(d)).  The RO 
was unable to obtain the board medical examination in 2000 
because of insufficient medical personnel.  This was made 
known to the RO and another request was sent to have one 
examiner provide the evaluation.  That examination was 
compelte and appeared to fully review the record.  There is 
no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  In sum, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.


Factual Background

The veteran is currently service-connected for status post 
left ankle fusion.  Review of the veteran's service medical 
records reveals one instance of treatment directed to knee 
complaints in June 1977.  He complained of a recent initial 
injury and reinjury for which the assessment was contusion to 
the left knee.  The remainder of the service medical records 
is negative for reports of complaint or treatment relevant to 
either knee.  The VA medical examination in late 1988 was 
also pertinently unremarkable.

A September 1997 orthopaedic treatment note recorded the 
veteran's complaints of bilateral knee pain for the previous 
five to six years.  There was a full range of motion 
bilaterally.  Patella grind was noted bilaterally.  The 
diagnosis was rule out chondromalacia patellae.

The report of an MRI of both knees dated in November 1997 is 
of record.  On the right, there was no evidence of effusion.  
Bone marrow signal was normal.  The cruciate and collateral 
ligaments were intact.  There was no evidence of meniscal 
tear.  Patellar cartilage thickness was normal.  The patella 
rode slightly laterally on the femur.  There was very minimal 
surface irregularity of patellar cartilage.  The extensor 
tendon mechanism was intact.  The impression on the right was 
lateral riding patella and minimal chondromalacia without 
significant thinning of patellar cartilage, with no evidence 
of meniscal tear or ligamentous damage.

On the left, there was no effusion or posterior synovial 
cyst.  Bone marrow signal was normal.  The cruciate and 
collateral ligaments were normal.  There was no evidence of 
meniscal tear.  The extensor tendon mechanism was intact.  
The thickness of patellar articular cartilage appeared 
normal.  There was very minimal surface irregularity of 
patellar cartilage.  The impression was minimal 
chondromalacia patellae with slight surface irregularity but 
without significant thinning of the cartilage. 

A June 1998 VA orthopaedic clinic treatment noted complaints 
of bilateral nonspecific knee pain with swelling in the left 
knee.  X-ray examination in September 1997 and MRI in 
November 1997 reportedly showed no ligament or meniscal 
pathology however bilateral chondromalacia patellae.  The 
diagnosis was bilateral chondromalacia patellae.    

Health services records from late in 1998 note knee and ankle 
complaints.  A physician wrote that decreased dorsiflexion on 
the left made the left knee hyperextend and caused pressure 
to the left knee.  Another clinical record entry mentioned 
that knee pain was probably from the gait pattern.  There was 
no diagnosis for the knees.  

VA examined the veteran in June 1999.  At that time, he was 
working full time making deliveries.  He was taking no 
medication for his knees or ankles.  The examiner noted the 
October 1998 diagnosis of bilateral chondromalacia patellae.  
The veteran reported that he limped on his left ankle 
occasionally.  The veteran reported going to treatment for 
pain in his left knee.  He had been given a brace by VA, but 
was not wearing it currently.  The knee hurt daily.  He 
reported that it also swelled and popped.  He was using no 
ambulatory aids.

With regard to the right knee, his first onset of symptoms 
had been four or five years earlier, essentially the same 
period as the left knee.  He was not using ambulatory aids or 
receiving any treatment for either knee.  The right knee hurt 
about every other day, and swelled perhaps once per month.  
The veteran noted that both of his occasionally gave way.  He 
did not fall, but did have pain afterwards that lasted 
approximately two to three hours.

On physical examination, there was no tenderness to palpation 
about the right knee.  There was slight tenderness medially 
about the left knee.  The cruciate and collateral ligaments 
were stable, McMurray test was negative, and there was no 
effusion in either knee.  There was no crepitation palpated 
about either knee on active motion, but slight rubbing was 
present by palpation.  There was essentially no pain on 
passive motion of patella but there was a slight complaint of 
pain on backward compression of the patella against the 
femoral condyle, slightly more on the left than the right.  
Measured range of motion of the knees was zero to 135 degrees 
of flexion on the right and zero to 145 degrees of flexion on 
the left. 

The examiner noted that there was no medical association 
between either the right knee, the left knee, or both knees 
and the left ankle.  He had ankle motion available on the 
left, and the limp on the left was "totally slight plus."  
That would not refer any difficulty or symptomatology to 
either the right or left knees.

At the veteran's RO hearing in January 2000, he submitted 
additional private medical evidence from Dr. RW. Dr. RW noted 
the veteran had problems with his knees the left for 6 years 
the right for 4 years.  The both had the same condition of 
pain, giving way, hyperextension and pain around the patella 
area.  He had used braces on both knees for 3 months with 
some relief of pain, but he had hyperextension stops on them.  
The veteran's gait had decreased stance phase on the left due 
to lack of full knee extension and lack of heel strike while 
walking.  The knees showed patellar tendonitis bilaterally, 
mild patellofemoral chondromalacia with positive grind test 
and slight crepitus.  Joint lines were nontender.  The 
ligaments were stable and motion was good.  Dr. RW indicated 
he felt the condition of the veteran's knees of 
chondromalacia and patellar tendonitis were directly related 
to the veteran's left ankle, because the veteran had an 
altered gait which had caused and exacerbated his ongoing 
chronic knee symptoms.  During the veteran's hearing, the 
veteran noted he had seen Dr. Wylie once. 

At the January 2000 hearing, the veteran reported he had been 
seen for all his treatment through the VA Medical Center. The 
veteran stated there was no history of trauma to the knees.  
The veteran said VA physicians had refused to document the 
relationship between his knees and his service-connected 
ankle.  The veteran had been provided knee braces by the VA.  
The veteran noted that two to three times per week he was 
unable to bear weight due to his knees.  At the time of his 
hearing, the veteran was using a brace on his right knee, but 
not on the left knee because he had a cast on the left foot.  
The veteran had not had surgery of either knee.

VA outpatient treatment records for the period September 1998 
to March 2000 reveal treatment of the veteran's service-
connected ankle and bilateral knee pain.  An X-ray 
examination of both knees in April 1999, showed 
mineralization and alignment were unremarkable in both knees.  
There were no free joint bodies or arthritic changes in the 
knees.  

A July 1999 VA treatment note reported that an MRI of both 
knees showed no meniscal pathology.  It was noted that the 
veteran complained of symptoms somewhat consistent with 
patellofemoral syndrome.  

The veteran was afforded another VA examination in March 
2000.  The examiner noted review of the veteran's medical 
history.  The examiner reported that as far as the knee 
symptoms were concerned, the left knee became symptomatic 
over the previous five to six years with pain with use.  The 
veteran had been given a brace but the brace did not give him 
a lot of relief.  The left knee hurt daily and in the general 
area of the knee.  The more the veteran was up, the more the 
knee swelled.  Crepitation, noises, and popping came from the 
left knee.  He dated the onset of right knee symptoms about 
four or five years earlier, which was slightly later than the 
left knee.  The veteran had had no surgery to either knee. 
The right knee was fitted with a knee brace, sports type.  
The right knee hurt about as much as the left knee and was 
associated with popping and swelling.

On physical examination, tape measurement at equal distances 
above the patella revealed equal mid-thigh circumferences.  
There was no increase in mid-patellar circumference to tape 
measurement.  The examiner did not palpate any swelling of 
either knee.  As the examiner palpated the patella, it moved 
back and forth and produced subjective pain as well as pain 
to palpation on the medial and lateral facets of each 
patella.  As the veteran actively flexed and extended each 
knee sitting at the edge of the examining table, there did 
not seem to be any mal-tracking of either patella.  There was 
some measurable half-inch of left calf atrophy.  Both knees 
had a full range of motion.  There was no limitation in 
internal and external rotation of the left or right hips.  X-
rays, on two views of both right and left knees, were 
interpreted as being normal.

In summary, the examiner noted a history of increasing 
bilateral knee pain over the last 5 to 6 years, whose 
physical examination was objectively normal and who had x-ray 
examination that did not reveal any osseous abnormalities.  
Therefore, there was not anything that the examiner could 
come up with to account for the veteran's subjective 
complaints.  The examiner could not determine whether there 
is beginning early mild degenerative arthritis or 
chondromalacia in the knee.

Analysis

Service connection may be established for disabilities 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(2000).

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran does not argue, and no medical evidence has been 
submitted, that any current bilateral knee manifestations are 
related to the knee contusion mentioned in service.  Review 
of the evidence in support of secondary service connection 
finds the preponderance of the competent evidence is against 
finding that the veteran's left ankle is etiologically 
connected to the veteran's bilateral chondromalacia patellae.  
While the record does contain private medical evidence 
supporting such a connection, the evidence against such a 
finding outweighs the November 1999 report from Dr. R.W.

Review of the November 1999 report from Dr. R.W. reveals that 
it was performed without the benefit of a review of the 
veteran's medical records.  Such an examination would be 
insufficient for VA rating purposes.  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
VA fulfilled that duty and procured two fully informed 
examinations that took into account the records of prior 
treatment.  When weighed against the two VA examiner's 
opinions, who both reviewed the veteran's medical records, 
and found either no objective evidence to explain the 
veteran's pain in March 2000 or no medical association 
between either knee and the left ankle in June 1999, the 
Board finds the evidence preponderates against the veteran's 
claim.

The veteran has asserted that the VA physicians have refused 
to document the relationship between left ankle and knees, 
despite impliedly finding such a relationship.  The Board 
notes that the veteran is not competent to opine as to the VA 
physicians' findings or refusal to make such findings.  The 
lay evidence of what a health care professional diagnosed or 
found on examination is hearsay, and as such is not competent 
to show the presence of such a relationship.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
See Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board finds the VA 
examiners' opinions as to the lack of an etiological 
relationship between the left ankle and knees to be 
persuasive.

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is not in 
relative equipoise.  Under the circumstances, service 
connection may not be granted, applying the "benefit of the 
doubt" rule.  See VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The 
Board therefore finds that the evidence does not support a 
finding that the veteran's bilateral chondromalacia patellae 
first manifested itself during his active service or is 
etiologically connected or secondary to the veteran's 
service-connected left ankle disorder.  Accordingly, it is 
the finding of the Board that the record weighs against a 
grant of entitlement to service connection for bilateral 
chondromalacia patellae.  


ORDER

The claims of service connection for chondromalacia patellae 
of the right knee and left knee as secondary to the veteran's 
service-connected left ankle fusion are denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

